DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurt et al (US 9,309,443).
With regards to claim 1, Yurt teaches a curable composition (abstract) that contains a (meth)acryloyl oligomer having a plurality of pendent, ethylenically unsaturated free radically polymerizable functional groups (abstract) that has a molecular weight of 25,810 (table 1 example SMAO-2), a solvent monomer (abstract) such as isooctyl acrylate (column 16) reading on a monofunctional (meth)acrylate compound, a photoinitiator (abstract) that include acylphosphine oxides column 10, lines 54-62), and a thioxotropic agent (column 13 line 59 to column 14 line 19) that includes a hydrophilic silica (column 13 line 59 to column 14 line 19) reading on an inorganic oxide particle.  Yurt teaches the compositions to be absent of epoxy compounds (columns 16-17, compounds used in examples).
Yurt teaches the compound having the pendent functional groups to be an oligomer and not the claimed polymer.  However, an oligomer is a type of polymer and the key difference between the two is the size, or molecular weight.  Therefore, because the molecular weight of Yurt for the oligomer is within the claimed rang of the claimed polymer, Yurts compound reads on the claimed polymer.
With regards to claim 2, Yurt teaches the composition to contain hydroxy-functional monomers in combination with the diluent monomers (column 10 lines 23-33).
With regards to claim 6, Yurt teaches the oligomer to be formed from greater than 50 parts of a (meth)acrylate ester monomer unit, 10 to 49 parts of a hydroxy-functional monomer, 0 to 20 parts of a polar monomer unit, and 1-10 parts of a monomer having pendant (meth)acryloyl groups (claim 1).
With regards to claim 7, Yurt teaches the amount of oligomer to be greater than 50% of the oligomer and less than 50% by weight of the diluent monomer (column 10, lines 34-39) with preferred concentration of the oligomer being 73% (example 21), the amount of photoinitiator to be 0.251 parts in a composition having 30.304 parts (reading on 0.83% (example 21), and the amount of thixotropic agent to be from about 2 to about 10% (column 13 line 59 to column 14 line 19).
With regards to claim 8, Yurt teaches the adhesive to be applied to the substrate by printing it (column 11 lines 28-36).
With regards to claim 9, Yurt is silent on the ratio fo the extensional viscosity to the shear viscosity.  However, the viscosities of the composition are largely dependent on the components of the composition, the molecular weight of the polymer/oligomer, and the amounts of each component.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 10, Yurt teaches the composition to be used to form a cured adhesive, reading on cured product (column 18, lines 28-37).
With regards to claim 12, Yurt teaches the composition to be a continuous adhesive (column 2, lines 37-41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2012/077806) in view of Yurt et al (US 9,309,443).
With regards to claim 1, Takahashi teaches a pressure sensitive adhesive resin composition (0001) that cures to form a cured product (0015) and contains a side chain (meth)acrylic modified (meth)acrylate polymer (0015) having a weight average molecular weight of 50,000 to 400,000 (0036), a diluent monomer (0038) such as 2-ethylhexyl acrylate (0100 example 6), and a photoinitiator (0042) that includes acylphosphine oxide initiators (0044).
Takahashi does not teach the addition of a thixotropic agent.
The disclosure of Yurt is adequately set forth in paragraph 3 above and is herein incorporated by reference.  Yurt teaches the motivation for adding the thixotropic agent that includes inorganic oxide particles to be because it makes the adhesive possess a thixotropic property which means the composition shear thins or the viscosity decreases when the composition is subjected to a shearing stress over a given period of time with subsequent recovery or partial recovery of viscosity.  This allows the composition to be easily dispensed (column 13 line 59 to column 14 line 19).  Takahashi and Yurt are analogous in the art of curable adhesive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective fiing date of the present invention to add the thixotropic agent of Yurt to the composition of Takahashi, thereby obtaining the present invention.
With regards to claim 2, Takahashi teaches the polymeric component to be formed having hydroxyl group containing monomers (0026).
With regards to claim 5, Takahashi teaches the polymer containing functional groups to have a (meth)acryloyl group at each end (0098) (reading on 2 pendant groups per chain).
With regards to claim 6, Takahashi teaches the amount of 70 parts in a composition having 100.88 parts (69%) of a heteroalkyl (meth)acrylate (2-ethylhexyl acrylate), 30 parts (29.7%) of a hydroxyl functional acrylate (2-hydroxyethyl acrylate), and 0.88 (0.88%) of a monomer having pendant hydroxyl groups (0074 and 0077).
With regards to claim 8, Takahashi teaches the composition to be printed (0009).
With regards to claim 9, Takahashi is silent on the ratio of the extensional viscosity to the shear viscosity.  However, the viscosities of the composition are largely dependent on the components of the composition, the molecular weight of the polymer/oligomer, and the amounts of each component.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 10, Takahashi teaches the composition to be used to form a cured product (0015).
With regards to claims 11 and 13-15, Takahashi teaches the composition to be a pressure-sensitive adhesive (0015).
With regards to claim 12, Takahashi teaches the composition to be used in layers (0014) (reading on discontinuous as the layers are separated by other components).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2012/077806) in view of Yurt et al (US 9,309,443) and/or Yurt et al (US 9,309,443) as applied to claim 1 above, and further in view of Jallouli et al (WO 2015/014381).
With regards to claims 3-4, the disclosure of Yurt et al is adequately set forth in paragraph 3 above and the disclosure of Takahashi in view of Yurt is adequately set forth in paragraph 5 above and both are herein incorporated by reference.  Takahashi teaches the acyl phosphine oxide photoinitiator to include 2,4,6-trimethylbenzoyl) phenyl phosphine oxide (0043) and Yurt also teaches the use of said photoinitiator (column 11, lines 12-22).
Takahashi and Yurt do not teach the addition of a second initiator.
Jallouli teaches a curable composition (0054) that contains a combination of two photoinitiators (0054) wherein on initiator includes 2,4,6-trimethylbenzoyldiphenyl phosphine oxide (0086) and the second initiator absorbing at a wavelength of 200-400 nm (0083) and preferably is methyl benzoylformate.  Jallouli further teaches the curable composition to contain (meth)acrylate compounds (00118).  Jallouli teaches the motivation for adding the methyl benzoylformate to be because it provides a slower rate of polymerization which prevents excessive heat buildup, it is relatively easy to mix with many acrylates at ambient temperature, and provides a product having favorable stress patterns and uniformity (0084).  Takahashi, Yurt, and Jallouli are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the second initiator of Jallouli to the compositions of Yurt and/or Takahashi in view of Yurt, thereby obtaining the present invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763